Citation Nr: 0914852	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-33 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for service-connected tinnitus.  

2. Entitlement to an initial compensable rating for bilateral 
hearing loss.  

3. Entitlement to an effective date before May 22, 2006, for 
the grant of service connection for tinnitus.  

4. Entitlement to an effective date before May 22, 2006, for 
the grant of service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1969 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

In a letter received in March 2009, the Veteran 
timely requested a hearing before the Board.  

Accordingly to ensure due process, the case is REMANDED for 
the following action:
Schedule the Veteran for a 
videoconference hearing before the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

